Citation Nr: 1438711	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-22 480	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 1982 Board decision that denied entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Moving party represented by:  Robert V. Chisolm


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 motion for revision of the November 1982 decision of the Board which denied service connection for a psychiatric disorder and service connection for a seizure disorder.

In an August 2013 letter, the Veteran and his representative were advised that the CUE motion was placed on the Board's docket and that the rules relating to CUE motions could be found at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-11.  In an April 2014 statement, the representative filed a response to the August 2013 letter and requested that the Board issue a decision without further delay.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final November 1982 decision, the Board denied the issues of service connection for a psychiatric disorder and service connection for a seizure disorder.

2.  At the time of the November 1982 decision, the correct facts as they were known at the time were before the Board and there is no showing that the Board misapplied the existing statutory or regulatory provisions as they existed.


CONCLUSION OF LAW

The criteria for CUE in the Board's November 1982 decision, that denied service connection for a psychiatric disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party alleges CUE in a November 1982 Board decision that denied, in pertinent part, the issue of entitlement to service connection for a psychiatric disorder.  The Veteran's representative specifically alleged in a May 2013 written brief that the Board committed CUE in its November 1982 decision by failing to correctly apply the statutory provisions of 38 C.F.R. §§ 3.1(m), 3.303(b), 3.307 and 3.309. It is alleged that the result would have been manifestly different, but for the alleged error, to show that the Veteran had schizophrenia (i.e., a psychosis) to a compensable degree within one year of service discharge; or in the alternative, that the Veteran was unambiguously diagnosed with a psychiatric disability in-service and shortly thereafter, and therefore should be service connected.  The CUE Motion does not allege that incorrect facts were before the Board at the time of the November 1982 decision. But it does include the Veteran's name and applicable file number.  Thus, the procedural requirements for filing of a CUE Motion have been met.  See 38 C.F.R. § 20.1404(a), (b). 

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  Nevertheless, the Board notes that the moving party has been accorded ample opportunity to present his contentions, and there is no indication he has further argument to present.

Board CUE Requirements 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2013); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 
38 C.F.R. § 20.1403(d).

Factual and Procedural Background

The facts of this case have been recited in numerous RO rating actions, Board remands and decisions, and the Representative's brief.  A brief summary of the salient points are recounted below.

A March 1980 Medical Board Proceeding (MEB) found the Veteran medically unfit for further military service, in pertinent part, for schizophrenia, undifferentiated tuyoe, subchronic, moderate.  A May 1980 Physical Evaluation Board (PEB) stated that the Veteran suffered from chronic schizophrenia at 30 percent and seizure disorder at 10 percent, for a total rating of 40 percent; was "unfit;" and he was placed on Temporary Disability Retired List (TDRL). 

The Veteran filed a claim for service connection for schizophrenia in June 1980.  A VA examination was conducted in August 1980, the report of which provided inconclusive results, as follows:  "My diagnostic impression is schizophrenia, latent type (Borderline personality).  In the differential diagnosis, consider 1) Schizophrenia, paranoid type 2) hysterical personality (& R/O Hysterical Seizures).  Suggest repeating psychological studies and comparing with previous ones."

The Agency of Original Jurisdiction (AOJ) denied the claim; an appeal to the Board followed.

Prior to initial consideration of the appeal by the Board, a February 1982 PEB  determined the Veteran unfit for duty and recommended he be permanently retired from the service.     

In March 1982, the Board remanded the appeal for neurological and psychiatric observation and evaluation because the exact nature of the Veteran's disorders were unclear.  The Board cited specifically to the inconclusive results of the June 1980 examination.      

Pursuant to the March 1982 Board remand, the Veteran was admitted to VA hospital in April 1982.  During the hospital admission, the Veteran underwent a psychiatric evaluation, which revealed, in pertinent part, the following diagnosis:  Axis I: no diagnosis; Axis II: personality disorder with narcissistic and passive-aggressive traits; and Axis III nocturnal seizures with mild hyperventilation syndrome. At that time, it was felt that although the Veteran had a history of what sounded like a psychotic disorder and the MMPI revealed a personality disposition to psychotic decompensation under stress, there was no current evidence of psychosis.  It was also reported that, although the Veteran claimed auditory hallucinations, there was no objective evidence of behavior consistent with this and he did not respond to the voices or act upon them.  The hospital discharge summary identified the final diagnoses were nocturnal generalized tonic-clonic seizure disorder and personality disorder with narcissistic and passive-aggressive traits.  It was further observed that "[t]here was no evidence of an ongoing psychotic process and thus no evidence of a serious current psychiatric disorder."  

The November 1982 Board decision acknowledged the in-service diagnosis of schizophrenia.  However, the Board weighed this against the post-service August 1980 VA examination, which was inconclusive as to whether the Veteran had a psychiatric disorder or personality disorder; and the April 1982 hospitalization, which found no psychosis or psychiatric disorder, but rather diagnosed a personality disorder.  The Board's November 1982 decision reasoned that a personality disorder, regarded as a constitutional or developmental condition and was not considered a disease for which service connection could be allowed.  Consequently, in the absence of an acquired psychiatric disease, a basis upon which to grant service connection for a psychiatric disorder did not exist.  However, the Board's November 1982 decision awarded service connection for a seizure disorder, and VA subsequently awarded a 10 percent disability rating therefor, which remains in effect today

Analysis

According to the Veteran's representative, the August 1980 VA examination demonstrates that the Veteran was diagnosed with schizophrenia; therefore, presumptive service connection should be awarded on the basis of the existence of a psychosis within one year of service discharge.  The Veteran's representative essentially contends that the Board failed to correctly apply 38 C.F.R. §§ 3.307, 3.309 by not granting presumptive service connection for schizophrenia.  The Veteran does not contend that incorrect facts were before the Board at the time of the November 1982 decision.  

At the time of the November 1982 Board decision, VA regulations provided that certain chronic diseases may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 C.F.R. § 3.307(a)(3) (1982).  In this regard, 38 C.F.R. § 3.309(a) (1982) provided a list of diseases which VA deemed to be chronic for the purpose of presumptive service connection.  In particular, that regulation listed "[p]sychoses" as a chronic diseased for presumptive service connection.  VA recognized schizophrenia as a psychosis in 1982.  See 38 C.F.R. § 4.132 (1982).

Further, at the time of the November 1982 Board decision, VA compensation was not provided for a personality disorder as it was specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  Therefore, generally speaking, a personality disorder was not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c) 4.9, 4.127 (1982).

As noted above, a valid motion for CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  While the moving party asserts that the November 1982 decision misapplied the law, in actuality it essentially argues that the Board incorrectly weighed the evidence when it denied the claim in November 1982.  Consequently, his argument is not subject to CUE.  See 38 C.F.R. § 20.1403(d)(3).

The Board reiterates that the November 1982 Board decision acknowledged the in-service diagnosis of schizophrenia and the 1982 post-service determination by the service department to place the Veteran on the permanently retired list.  However, upon review of all of the evidence before it at that time, the Board found the November 1982 decision that such diagnosis was incorrect in view of other contemporaneous evidence showing there was no psychosis or psychiatric disorder, but rather a personality disorder.    

In this case, while the Veteran explicitly alleges CUE in the November 1982 Board decision due to the incorrect application of 38 C.F.R. §§ 3.307, 3.309, the basis for such an allegation is based on a disagreement as to how the facts were weighed and evaluated.  As was described by the Board in November 1982 decision, while there was diagnostic evidence to suggest the Veteran had schizophrenia, development was undertaken to determine whether such was actually the case; the evidence at the time, as considered by the Board, weighed against a finding of any psychiatric disorder.  The presumption of service connection for psychosis was rejected because in November 1982 the Board found, upon review of all the medical evidence, that no psychosis existed.  As such, the provisions for presumptive service connection were not misapplied, and there was no CUE.  

The Veteran's representative similarly maintains that the Board committed CUE in its November 1982 decision by failing to correctly apply the statutory provisions of 
38 C.F.R. § 3.303(b).   In 1982, 38 C.F.R. § 3.303(b) provided that "[w]ith chronic disease shown as such in service...so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  The Veteran's attorney argues that "[b]ecause the Veteran had a diagnosis of chronic schizophrenia in while in on active duty and subsequent manifestations of the same chronic disease at a later date, section 3.303(b) mandated an award of service connection for the manifestation of schizophrenia following active duty."    

As noted above, the Board's November 1982 decision discussed the Veteran's service treatment records and post-service VA examination report and hospitalization records.  The Board made a factual determination based on the evidence of record, some of which it solicited by remand, regarding the nature of the Veteran's symptomatology, as follows:  the Veteran had a personality disorder rather than schizophrenia or other psychoses.  In other words, although the Board acknowledges in-service evidence of schizophrenia in service, it did not find that the Veteran had been diagnosed with schizophrenia after service.  Indeed, the Board found that the Veteran did not have subsequent manifestations of schizophrenia after service. Once again, while the moving party asserts that the November 1982 decision misapplied the law, in actuality it essentially argues that the Board incorrectly weighed the evidence when it denied the claim in November 1982 by finding that the Veteran did not suffer from psychoses or a diagnosed psychiatric disorder.  Consequently, his argument is not subject to CUE.  See 38 C.F.R. § 20.1403(d)(3).   Accordingly, the Board finds that the November 1982 Board decision did not contain CUE in regard to the statutory provisions of 38 C.F.R. § 3.303(b).   

The Veteran's attorney has also argues that the Board committed CUE in its November 1982 decision by failing to correctly apply the statutory provisions of 
38 C.F.R. § 3.1(m).  The representative contends that as the Veteran was diagnosed with schizophrenia while in service, and the service branch concluded that the disease was incurred in the line of duty, service connection must be granted.  Therefore, the representative maintains that the provisions of 38 C.F.R. § 3.1(m) require the Board to award service connection.   
 
The Board finds that the arguments concerning the applicability of 38 C.F.R. § 3.1(m) are misplaced and unpersuasive.  In 1982, 38 C.F.R. § 3.1 is for "Definitions."  38 C.F.R. § 3.1 (m) provided, in pertinent part, as follows: 

'In line of duty' means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Veterans Administration unless it is patently inconsistent with the requirement of laws administered by the Veterans Administration.  

Upon review of the evidence of record at the time of the Board's November 1982 decision, the Board has not committed CUE in regard to the statutory provisions of 38 C.F.R. § 3.1(m).  The Board's November 1982 decision specifically acknowledged the service department's finding that Veteran exhibited schizophrenia in the line of duty.  And there is no dispute that the in-service symptomatology, whether identified as related schizophrenia or personality disorder, was incurred "in line of duty" as opposed to being incurred as a result of misconduct.  This is because a Veteran who suffered any injury or disease not incurred in the line of duty would generally not be subject to service-connected compensation benefits.  The later 1982 finding by the service department record, which signaled the permanent disability of the Veteran from active duty, simply reiterates the 1980 line of duty determination.  The Board considered these facts and never questioned the service department's line of duty determination for the symptoms described.  Indeed, the Board finds no support for the supposition that 38 C.F.R. § 3.1(m) binds the VA to accept that the in-service symptoms amounted to schizophrenia after service without regard to persuasive post-service medical evidence specifically finding that no psychoses or psychiatric disability existed.  

This is because in 1982, as today, service connection required an in-service event (whether it be a documented in the service treatment records or otherwise), post-service evidence of the disability, and a nexus between the two. 38 U.S.C.A. § 331. The Board reiterates that the November 1982 decision weighed the evidence and found that the Veteran did not have a post-service psychosis or any psychiatric disability.  The Board never contested that the in-service symptoms, described as being associated with schizophrenia, were other than in the line of duty.  As such, the Board has not failed to properly apply 38 C.F.R. § 3.1(m).  The Board in unaware of any legal precedent that required VA to award service connection for any disease or injury simply because of an affirmative "line of duty determination" described in 38 C.F.R. § 3.1(m).           

Upon review of the evidence, and for the reasons discussed above, the Board finds that the November 1982 Board decision did not contain CUE by failing to correctly apply the statutory provisions of 38 C.F.R. §§ 3.1(m), 3.303(b), 3.307, and 3.309.   Accordingly, the Board concludes that the motion for CUE in the Board's November 1982 decision, for service connection for a psychiatric disorder, is denied.  

As such, the Board's conclusion that the Veteran did not have a psychosis or other psychiatric for the purpose of service connection does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(4)(3); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE).  Therefore, the November 1982 Board decision correctly applied the statutory and regulatory provisions of service connection to the factual determinations rendered following evaluation of the entire evidence of record at that time.  


ORDER

The motion to revise the November 1982 Board decision on the basis of CUE is denied.



                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



